DETAILED ACTION
Claims 1-6 and 8-11 are pending as amended on  19 January 2022, claim 7 is  withdrawn from consideration.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments  have been entered and fully considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 was filed after the mailing date of the first Office action on 20 October 2021 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claim 5.  The objection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1-6 and 8   under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1-6 and 8 on the basis of improper Markush grouping. The rejection has been withdrawn.
Applicant’s amendment does not distinguish from US2013/0277276A1 (Weerasooritya). 
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive. 
With respect to Weerasooritya , Applicant argues that formula(II) of Weerasooritya contains a hydroxyl group while the instant claimed formula(II) does not have a hydroxyl group.  The examiner 1, R2, R3 and R4  are optionally substituted alkyl or alkenyl, which does not exclude the hydroxyl substituent. 
Applicant argues that  Weerasooritya fails to teach formula (I-2) as amended.  The examiner disagrees. Weerasooritya expressly discloses that the alkoxy carboxylate surfactant  is C28-25PO-25EO-carboxylate ([0091]), which meets the claimed formula (I-2) wherein m’ is 25, n’ is 24 and  L is C2 alkylene. 
As such the rejection over  Weerasooritya stands. 

Claim Rejections - 35 USC § 103
Claims 1-6  and 8 stand, and new claims 9-11  are  rejected under 35 U.S.C. 103 as being unpatentable over US2013/0277276A1 (Weerasooritya). 
Regarding claims 1, 2,  6 and 8-11,  Weerasooritya teaches an aqueous  composition comprises water ([0087], [0162]), a quaternary ammonium compound and an alkoxy carboxylate co-surfactant ([0087], and [0090]-[0091]), wherein the quaternary ammonium compound has the following formula ([0081]):

    PNG
    media_image1.png
    216
    677
    media_image1.png
    Greyscale


wherein R1 is linear or branched unsubstituted C12-28 alkyl ([0061]),  R5 may be independently hydrogen or C1-C3 alkyl ([0080]-[0081]), L2, L3 and L4  may be independently substituted or unsubstituted C1-C20 alkylene ([0075]), R2, R3 and R4 may each independently be unsubstituted C1-C20 alkyl  or OH ([0074],and the counter-ion is exemplified as chloride ([0172]),  which encompasses/overlaps the claimed carbon chain length of R1, R2, R3 and/or R4 of  formula (II) when one 2, R3 and R4 of the above formula  is OH,  and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Weerasooritya teaches the carboxylate co-surfactant alkoxy carboxylate surfactant  is C28-25PO-25EO-carboxylate, i.e., unsubstituted C28 alkyl attached to 25 --CH2--CH(methyl)-O--linkers, attached in turn to 25 --CH2--CH2-O-- linkers, attached in turn to –COO- or acid or salt thereof including metal cations such as sodium ([0091]), which meets the claimed formula (I-2) wherein m’ is 25, n’ is 24 and  L is C2 alkylene. 
Weerasooritya teaches the quaternary ammonium compound is present in an amount of 0.05%  to 5 wt.%  and the ether carboxylate co-surfactant  is present in an amount of 0.05 to 5 wt.% ([0101]-[0124]), thus  the  weight ratio of quaternary ammonium and the ether carboxylate  co-surfactant  is 1: 1 to 1:100.  The instantly claimed molar ratio of cationic surfactant to the anionic nonionic  surfactant is 1:0.01-100, which is equivalent to a weight ratio of 1:14.6 based on 1:1.3 molar ratio  of the instant example of triethyl(EO)2(PO)3 ammonium chloride (MW~400) and C14H29(PO)50(EO)30OCH2COO(Mg)0.5 ether carboxylate (MW 4515) (instant Table 1b) calculated by the examiner.  Thus Weerasooritya encompasses the claimed ratio and a prima facie case of obviousness exists.
Regarding claims 3 and 5,  Weerasooritya teaches the composition is for tertiary  oil recovery ([0002] and [0168]), and   the combined amount of the ether carboxylate cosurfactant  and the quaternary ammonium compound in the aqueous composition is  from 0.05 to 10 wt.%  ([0100]), which meets the claimed amount.  
Regarding claim 4,  Weerasooritya teaches the aqueous composition has a pH of less than about 7.0 ([0161]), thus no alkali agent.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766